Citation Nr: 9923635	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-14 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for status post 
resection of a benign spinal cord tumor.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for conjunctivitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The appellant served in the New Jersey Army National Guard 
from November 1979 to October 1989, and had a period of 
active duty for training (ACDUTRA) from March 10 to July 4, 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for 
status post resection of a benign spinal cord tumor, diabetes 
mellitus and conjunctivitis.  The appellant timely appealed 
these determinations to the Board.

In his April 1997 Substantive Appeal, the appellant requested 
that he be afforded a hearing before a Member of the Board.  
However, in a signed statement, dated in July 1998 and 
received at the Board that same month, the appellant 
indicated that he no longer wanted such a hearing.  The 
appellant's hearing request is thus deemed withdrawn.  See 38 
C.F.R. § 20.704(e) (1998).  Accordingly, the Board will 
proceed with the consideration of the issues on appeal on the 
basis of the current record.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a tumor of the spine or diabetes mellitus, and the 
appellant's period of active service with the Army National 
Guard or during the remainder of the appellant's service with 
the Army National Guard.

2.  There is no competent medical evidence of a nexus between 
conjunctivitis and any period of the appellant's period of 
active service with the Army National Guard or during the 
remainder of the appellant's service with the Army National 
Guard, or to a service-connected disability.  


CONCLUSION OF LAW

The appellant's claims for service connection for status post 
resection of a benign spinal cord tumor, diabetes mellitus, 
and conjunctivitis are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303. 

"Active, military, naval, or air service" constitutes 
active duty, any period of active duty for training during 
which the claimant was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the claimant 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  See 38 U.S.C.A. § 101(24) and 38 C.F.R. § 
3.6(a).  Hence, as regards the appellant's Army National 
Guard service, service connection may be granted only for 
disability resulting from injury or disease incurred in or 
aggravated during a period of ACDUTRA, or for disability 
resulting from injury during inactive duty training.  

However, the preliminary question to be answered is whether 
the appellant has presented evidence of well-grounded claims.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the appellant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In May 1996, the National Personnel Records Center (NPRC) 
indicated that it had no service medical records for the 
appellant.  However, in May 1996, the New Jersey Department 
of Military and Veterans' Affairs provided copies of all of 
the medical and personnel records that it had in its 
possession.  A review of the records discloses no complaints, 
treatment, or diagnosis of a tumor of the spine, diabetes 
mellitus, or conjunctivitis during the appellant's active 
service from March 10 to July 4, 1980, with the Army National 
Guard, or during the remainder of his service with the Army 
National Guard.  However, the record does show that a 
permanent physical profile was issued on October 15, 1989, 
for a spinal cord tumor.

During the course of this appeal, the appellant was afforded 
VA examinations in November 1995 and January 1996.  Also of 
record are private medical records and reports, dated from 
January 1987 to April 1996, a transcript of the appellant's 
testimony before a hearing officer at the RO, and statements 
of the appellant.

I.  Spinal cord tumor

As noted above, a spinal cord tumor was not shown in service.

When examined by VA in November 1995, the appellant 
complained that he had great difficulty moving his shoulders 
and that he experienced "funny" sensations there since 
undergoing surgery to remove a tumor from his spine in the 
late 1980s.  He also reported having had a second surgery to 
treat this problem in 1992.  The examination showed that the 
appellant was unable to lift his arms upward or flex his 
forearm forward.  In addition, the physician reported that he 
had severe weakness and atrophy in the distribution of the 
shoulder girdle, that he had sensory loss in the distribution 
of C4/C6 bilaterally, and that his bicep jerks were absent, 
bilaterally.  The diagnosis was spinal cord tumor post 
surgery.  When the appellant was examined in January 1996, he 
was diagnosed as "status-post resection of benign spinal 
cord tumor."  Neither examiner offered an opinion that there 
was any relationship between the appellant's orthopedic 
disabilities and any period of his National Guard service.  

The private medical evidence shows that the appellant 
underwent surgery in November 1988 to remove a tumor on his 
cervical spine.  The private medical evidence is likewise 
negative for any medical evidence that suggests that the 
tumor had its onset during the appellant's period of active 
service with the Army National Guard or that it is in any way 
related to the remainder of his service with the Army 
National Guard.  

Thus, the record contains no competent medical evidence of a 
relationship, or nexus, between the tumor removed post-
service and the appellant's period of active service in the 
Army National Guard or to the remainder of his service with 
the Army National Guard.

The Board has considered the transcript of the appellant's 
May 1997 hearing, during which he testified that he underwent 
surgery in the late 1980s to remove a benign tumor on his 
spine.  He further stated that, prior to being diagnosed as 
having a tumor, he experienced problems with his arms and 
shoulders and that he thought he was suffering from fatigue.  
The appellant also reported that he did not seek treatment 
for these problems while in the National Guard.  In addition, 
the appellant testified that his private physician, Dr. Aiden 
J. Doyle, reportedly told him that he was born with the tumor 
and that it may have been aggravated; although in response to 
a question by his representative, he seemed to agree that Dr. 
Doyle indicated that it was aggravated by his "duty," it 
appears that that is the appellant's opinion.  Moreover, 
reviewing the testimony as a whole, it further appears that 
the veteran suggested that the disability was related to the 
rigors of his "duty."

However, where, as here, the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Because the appellant, as a lay person, does 
not possess the medical training and expertise necessary to 
render an opinion as to a medical matter, such as the medical 
relationship, if any, between the tumor removed post service 
and his National Guard service.  Therefore, his lay 
statements, standing alone, cannot serve as a sufficient 
predicate upon which to find the claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  Moreover, with respect to the appellant's testimony 
as to what Dr. Doyle reportedly said to him, the Board notes 
that, even assuming, arguendo, that Dr. Doyle did offer 
comments to him about the origin and the possibility of 
aggravation of his tumor, a statement about what a doctor may 
have told a lay claimant does not constitute the required 
medical evidence evidence to support a well-grounded claim.  
Franzen v. Brown, 9 Vet. App. 235, 238 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for a 
status post resection of a benign spinal cord tumor, the 
claim must be denied as not well grounded.  

II.  Diabetes mellitus

As noted above, diabetes mellitus was not shown in service.

For certain chronic diseases, such as diabetes mellitus, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for 
diabetes mellitus.  The presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309.  Here, however, as the 
appellant has not yet established his status as a 
"veteran," (i.e., a person with active military, naval or 
air service, who was discharged therefrom under honorable 
conditions, see 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d), 
that presumption is not available to him.  See Paulson v. 
Brown, 7 Vet. App. 466-469-79 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  

In any event, the earliest medical record that shows that the 
appellant was diagnosed as having diabetes mellitus is a 
December 1988 private hospital discharge summary, which 
indicates that the appellant had a six-year history of 
diabetes mellitus, i.e. since 1982.  However, private medical 
records show that in January 1987, he was noted though have 
had diabetes mellitus for approximately two years; in 
November 1989 report, the physician stated that the appellant 
had had diabetes mellitus for approximately four years, and 
in September 1995, a physician stated that the appellant had 
had diabetes mellitus for approximately 10 years.  Even 
assuming, arguendo, that the appellant developed diabetes 
between 1982 and 1985, there still is no competent medical 
evidence that such condition developed during a period of 
active duty with the Army National Guard or that it is 
otherwise related to the remainder of his service with the 
Army National Guard.

When examined by VA in January 1996, the appellant provided a 
history of having had insulin-dependent diabetes mellitus 
since 1984.  The diagnosis was insulin-dependent diabetes 
mellitus.  The examiner did not offer an opinion as to the 
relationship between the appellant's diabetes mellitus and 
his period of service.  In addition, a review of the private 
medical evidence reveals no indication by a medical 
professional that the appellant's diabetes mellitus had its 
onset during a period of active service that it is otherwise 
related to the remainder of his service with the Army 
National Guard.  

Thus, the record contains no competent medical evidence of a 
nexus between diabetes mellitus and any period of National 
Guard service.

The Board has considered the appellant's May 1997 hearing 
testimony that he was initially diagnosed as having diabetes 
mellitus in 1984, and that the disability was initially well-
controlled by diet.  He stated that he began taking "pills" 
to treat the disorder in 1986.  The appellant maintained that 
service connection was warranted because, while serving in 
the National Guard, he fell down and had to be rushed to a 
hospital.  He subsequently learned that he had to be placed 
on insulin to treat his diabetes mellitus.  The appellant 
added that he took insulin during his subsequent periods of 
service in the National Guard.  While the appellant is 
certainly competent to testify as to the events in service 
(such as suffering an injury), for the reasons stated above, 
he is not competent to offer an opinion as to either the 
cause or diagnosis of his diabetes mellitus.  See Espiritu, 
Heuer, supra.  

As discussed above, where, as here, there is no competent 
medical evidence to support the claim for service connection 
for diabetes mellitus, the claim must be denied as not well 
grounded.


III.  Conjunctivitis

As noted above, conjunctivitis was not shown in service.

The private medical records and reports are negative for any 
complaint, treatment or diagnosis of conjunctivitis.  
However, when examined by VA in November 1995, the physician 
diagnosed the appellant as having mild conjunctivitis; 
uncorrected refractive ametropia of hyperopia and astigmatism 
were also diagnosed.  The examiner did not offer an opinion 
as to the relationship of the appellant's conjunctivitis and 
any period of his National Guard service; thus, there is no 
competent medical evidence of a nexus between conjunctivitis 
and service.  Likewise, there is no competent evidence of a 
nexus between the appellant's conjunctivitis and his diabetes 
mellitus (which, for reasons stated above, is not service 
connected), the appellant's alternative theory for service 
connection for conjunctivitis.  

The Board has considered the appellant's May 1997 hearing 
testimony that he began experiencing problems with his eyes 
in 1986.  In addition, he testified that he believed that his 
eye problems were related to his diabetes mellitus.  For the 
reasons stated above, however, the appellant is not competent 
to offer an opinion as to either the cause or diagnosis of 
his conjunctivitis.  See Espiritu, Heuer, supra.  

In the absence of competent medical evidence that 
conjunctivitis developed during his period of active service 
with the Army National Guard, or that it is any way related 
to the remainder of the appellant's National Guard Service, 
or that it developed secondary to a service-connected 
condition, the claim for service connection for that 
condition must be denied as not well grounded.

IV.  Conclusion

As the appellant has not met his initial burden of presenting 
well-grounded claims for service connection for status post 
resection of a benign spinal cord tumor, diabetes mellitus, 
or conjunctivitis, VA is under no duty to assist him in the 
development of the facts pertinent to any of these claims, 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994), including 
having the appellant undergo additional examinations.  See 
Yabut v. Brown, 6 Vet. App. 79 (1994).  Furthermore, the 
Board is not aware of the existence of any evidence, which, 
if obtained, would well ground any of the claims for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

The Board recognizes that these issues are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO denied the appellant's claims on the merits, while the 
Board has concluded that the claims are not well grounded.  
However, the Court has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the appellant solely from 
the omission of the well-grounded analysis.  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  The Board also views the above 
discussion as sufficient to inform the appellant of the 
elements necessary to present well-grounded claims for the 
benefit sought, and the reasons why the current claims must 
fail.  38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 8 
Vet. App. at 77-78.

As a final matter, the Board notes that, other than with 
respect to the appellant's period of active service from 
March 10 to July 4, 1980, the record does not clearly 
delineate periods of active duty for training and inactive 
duty training during his Army National Guard service.  
However, in the absence of competent medical evidence of a 
nexus between any of the currently claimed conditions and any 
period of his Army National Guard service, additional 
development to differentiate such periods is unnecessary.



ORDER

In the absence of evidence of well-grounded claims, service 
connection for status post resection of a benign spinal cord 
tumor, diabetes mellitus, and conjunctivitis is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

